DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 4/24/2020 has been fully considered and is attached hereto.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites, “said water channel groove mouth” which lacks antecedent basis.
Appropriate correction is required.


Drawings
The drawings are objected to because Fig 6, bottom most element 63 appears to be incorrect since it is pointing to the groove.  It appears it should be changed to element 60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “pressing the plug-in switch tube on the cooling liquid flow channel” which is unclear.  The switch tube is pressed against the side wall of the liquid flow channel (cl. 1), not against the channel itself.  Appropriate clarification or correction is required.
Claim 8 recites, “mounting the cover plate on the fixed installation window” which is unclear.  The cover plate (63) is already welded to the channel groove and does not appear to cover the fixed installation window (30, See Fig 2).  Perhaps the applicants’ intended to recite that a bottom plate (50) is mounted on the fixed installation window?  Appropriate clarification or correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Icoz et al. (US 9,295,185 – hereinafter, “Icoz”).
With respect to claim 1, Icoz teaches (In Figs 1-2) an installation structure of a plug-in switch tube comprising, a PCB (18), a plug-in switch tube (9) fixed on said PCB, and a housing (10) matching said PCB and said plug-in switch tube, wherein the lower end surface of said housing is provided with a cooling liquid flow channel (3), and said plug-in switch tube (9) is pressed against the side wall of the cooling liquid flow channel by an elastic pressing-piece (5).  
With respect to claim 2, Icoz further teaches that the upper end of said housing is open (See Fig 2, portion between 6 is open), and a fixed installation window (Opening between lower parts of walls 23) is provided on the lower end surface to match said plug-in switch tube (See Fig 2).
With respect to claim 3, Icoz further teaches that a bottom plate (11) is also provided on the lower end surface of said housing (See Fig 1).
With respect to claim 4, Icoz further teaches an elastic pressing-piece mounting base (8) for mounting the elastic pressing-piece (5) is provided on the side wall of said cooling liquid flow channel (See Fig 1).
With respect to claim 5, Icoz further teaches that said elastic pressing-piece (5) comprises a mounting portion (See Fig A below) that matches the elastic pressing piece mounting base, a vertical portion (See Fig A below) that is vertically arranged with the mounting base, and a clamping portion (Fig A) that is connected to the vertical portion and has an obtuse angle with the vertical portion (See Fig A below, the angle between the clamping portion and the vertical portion is > 90 degrees).

    PNG
    media_image1.png
    233
    369
    media_image1.png
    Greyscale

With respect to claim 6, Icoz further teaches that said cooling liquid flow channel comprises a water channel groove (3) provided on the lower end surface of said housing (See Fig 1), a cover plate (22a) matching said water channel groove (Col. 3, ll. 37-43), and a liquid inlet and a liquid outlet (25) provided on said housing and connected with said water channel groove (Col. 3, ll. 37-43, see also Fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Icoz.
With respect to claim 7, Icoz teaches the limitations of claim 6 as per above but fails to specifically teach or suggest the limitations of claim 7.  However it has been held that mere changes in shape are obvious.1  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to change the shape of the groove from circular to oval since doing so would provide for a different profile of the groove thus allowing for a particular type of fluid flow through the groove.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,326,761; US 10,917,999; US 10,455,745; US 9,820,414; US 9,147,634; EP 2,114,116 all further disclose similar devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
    

    
        1 In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)